IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAN W. FUDGE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3171

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 18, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Dan W. Fudge, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.